UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-02280) Exact name of registrant as specified in charter:	Putnam Convertible Securities Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Beth S. Mazor, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:  	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	October 31, 2011 Date of reporting period:	July 31, 2011 Item 1. Schedule of Investments: Putnam Convertible Securities Fund The fund's portfolio 7/31/11 (Unaudited) CONVERTIBLE BONDS AND NOTES (68.1%) (a) Principal amount Value Aerospace and defense (1.7%) AAR Corp. 144A cv. sr. unsec. notes 2 1/4s, 2016 $4,490,000 $4,697,663 Kaman Corp. 144A cv. sr. unsec. notes 3 1/4s, 2017 3,225,000 3,986,906 Triumph Group, Inc. 144A cv. sr. sub. notes 2 5/8s, 2026 2,030,000 4,014,325 Airlines (0.6%) Continental Airlines, Inc. cv. sr. unsec. unsub. notes 4 1/2s, 2015 3,430,000 4,188,888 Automotive (1.3%) Ford Motor Co. cv. sr. unsec. notes 4 1/4s, 2016 3,905,000 6,106,444 TRW Automotive, Inc. 144A cv. company guaranty sr. notes 3 1/2s, 2015 2,055,000 3,791,475 Biotechnology (4.8%) Amylin Pharmaceuticals, Inc. cv. sr. unsec. notes 3s, 2014 3,235,000 3,004,506 BioMarin Pharmaceuticals, Inc. cv. sr. sub. notes 1 7/8s, 2017 3,270,000 5,301,488 Cubist Pharmaceuticals, Inc. cv. sr. unsec. notes 2 1/2s, 2017 5,905,000 7,883,175 Dendreon Corp. 144A cv. sr. unsec. sub. notes 4 3/4s, 2014 565,000 2,087,675 Gilead Sciences, Inc. 144A cv. sr. notes 1 5/8s, 2016 7,120,000 8,348,200 Human Genome Sciences, Inc. cv. sr. unsec. sub. notes 2 1/4s, 2012 3,500,000 4,497,500 United Therapeutics Corp. cv. sr. unsec. notes 1/2s, 2011 500,000 761,875 United Therapeutics Corp. 144A cv. sr. unsec. notes 1/2s, 2011 2,205,000 3,359,869 Broadcasting (0.6%) XM Satellite Radio, Inc. 144A cv. company guaranty sr. unsec. sub. notes 7s, 2014 3,248,000 4,648,700 Cable television (1.1%) Virgin Media, Inc. cv. sr. unsec. notes 6 1/2s, 2016 (United Kingdom) 5,095,000 8,260,269 Coal (2.0%) Alpha Natural Resources, Inc. cv. sr. unsec. notes 2 3/8s, 2015 4,865,000 5,606,913 James River Coal Co. 144A cv. sr. unsec. notes 3 1/8s, 2018 3,962,000 3,887,911 Peabody Energy Corp. cv. jr. unsec. sub. debs. 4 3/4s, 2041 4,220,000 5,153,675 Commercial and consumer services (1.9%) Alliance Data Systems Corp. cv. sr. unsec. notes 1 3/4s, 2013 5,045,000 6,640,481 CBIZ, Inc. 144A cv. sr. sub. notes 4 7/8s, 2015 3,220,000 3,960,600 Priceline.com, Inc. 144A cv. sr. unsec. notes 1 1/4s, 2015 1,829,000 3,379,078 Communications equipment (0.6%) Powerwave Technologies, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2027 5,121,000 4,532,085 Computers (3.0%) EMC Corp. cv. sr. unsec. notes 1 3/4s, 2013 2,550,000 4,248,938 EMC Corp. 144A cv. sr. unsec. notes 1 3/4s, 2013 5,800,000 9,664,250 Quantum Corp. 144A cv. sr. unsec. sub. notes 3 1/2s, 2015 2,941,000 2,909,237 TeleCommunication Systems, Inc. 144A cv. sr. unsec. notes 4 1/2s, 2014 5,205,000 4,996,800 Consumer finance (1.1%) Dollar Financial Corp. cv. sr. notes 3s, 2028 6,035,000 7,717,256 Consumer services (1.5%) Avis Budget Group, Inc. cv. sr. notes 3 1/2s, 2014 4,595,000 5,439,331 Hertz Global Holdings, Inc. cv. sr. unsec. notes 5 1/4s, 2014 2,970,000 5,438,813 Containers (0.6%) Owens-Brockway Glass Container, Inc. 144A cv. company guaranty sr. unsec. notes 3s, 2015 4,931,000 4,727,596 Electrical equipment (0.4%) WESCO International, Inc. cv. company guaranty sr. unsec. notes 6s, 2029 1,624,000 3,209,430 Electronics (4.9%) Advanced Micro Devices, Inc. cv. sr. unsec. notes 6s, 2015 3,761,000 3,826,818 Intel Corp. cv. jr. sub. notes 3 1/4s, 2039 8,715,000 10,327,275 Micron Technology, Inc. 144A cv. sr. notes Ser. A, 1 1/2s, 2031 2,000,000 1,937,500 Micron Technology, Inc. 144A cv. sr. unsec. notes Ser. B, 1 7/8s, 2031 1,600,000 1,538,000 PMC - Sierra, Inc. cv. sr. unsec. unsub. notes 2 1/4s, 2025 3,430,000 3,592,925 SanDisk Corp. cv. sr. unsec. notes 1 1/2s, 2017 8,255,000 8,894,763 TTM Technologies, Inc. cv. sr. unsec. notes 3 1/4s, 2015 5,490,000 6,444,162 Energy (oil field) (0.3%) Global Industries, Ltd. 144A cv. unsec. notes 2 3/4s, 2027 3,000,000 2,141,400 Energy (other) (0.7%) Covanta Holding Corp. cv. sr. unsec. notes 3 1/4s, 2014 4,205,000 4,946,131 Financial (0.9%) MF Global Holdings Ltd. cv. sr. unsec. unsub. notes 1 7/8s, 2016 6,454,000 6,300,718 Health-care services (3.1%) Brookdale Senior Living, Inc. cv. sr. unsec. unsub. notes 2 3/4s, 2018 5,522,000 5,318,376 Health Management Associates, Inc. 144A cv. sr. sub. notes 3 3/4s, 2028 4,600,000 5,451,000 LifePoint Hospitals, Inc. cv. sr. sub. notes 3 1/2s, 2014 4,675,000 4,902,906 Lincare Holdings, Inc. cv. sr. unsec. unsub. notes Ser. B, 2 3/4s, 2037 4,630,000 5,052,488 Providence Service Corp. (The) cv. sr. unsec. sub. notes 6 1/2s, 2014 2,493,000 2,455,605 Homebuilding (0.9%) Lennar Corp. 144A cv. sr. notes 2 3/4s, 2020 6,117,000 6,491,666 Investment banking/Brokerage (1.2%) Ares Capital Corp. 144A cv. sr. unsec. notes 5 3/4s, 2016 5,016,000 5,266,800 KKR Financial Holdings, LLC cv. sr. unsec. notes 7 1/2s, 2017 2,600,000 3,669,250 Lodging/Tourism (2.1%) Gaylord Entertainment Co. 144A cv. company guaranty sr. unsec. notes 3 3/4s, 2014 4,350,000 5,459,250 Host Hotels & Resorts LP 144A cv. company guaranty sr. unsec. notes 2 1/2s, 2029 (R) 2,465,000 3,189,094 MGM Resorts International Co. cv. company guaranty sr. unsec. notes 4 1/4s, 2015 5,920,000 6,726,600 Manufacturing (3.0%) General Cable Corp. cv. unsec. sub. notes stepped-coupon 4 1/2s (2 1/4s, 11/15/19) 2029 (STP) 6,580,000 8,619,800 Teleflex, Inc. cv. sr. unsec. sub. notes 3 7/8s, 2017 7,111,000 8,186,539 Trinity Industries, Inc. cv. unsec. sub. notes 3 7/8s, 2036 5,555,000 5,499,450 Media (1.0%) Liberty Media, LLC cv. sr. unsec. unsub. notes 3 1/2s, 2031 6,930,000 3,794,175 MasTec, Inc. cv. company guaranty sr. unsec. unsub. notes 4 1/4s, 2014 2,390,000 3,704,500 Medical technology (2.2%) China Medical Technologies, Inc. cv. sr. unsec. bonds Ser. CMT, 4s, 2013 (China) 4,100,000 2,854,625 China Medical Technologies, Inc. 144A cv. sr. unsec. notes 6 1/4s, 2016 (China) 3,544,000 2,321,320 Hologic, Inc. cv. sr. unsec. notes stepped-coupon 2s (zero %, 12/15/16) 2037 (STP) 5,070,000 5,653,050 Invitrogen Corp. cv. sr. unsec. unsub. notes 1 1/2s, 2024 5,115,000 5,428,294 Metals (4.9%) Clearwire Communications, LLC/Clearwire Finance, Inc. 144A cv. company guaranty sr. unsec. notes 8 1/4s, 2040 7,438,000 5,003,543 Goldcorp, Inc. cv. sr. notes 2s, 2014 (Canada) 6,617,000 8,312,937 Molycorp, Inc. 144A cv. sr. unsec. notes 3 1/4s, 2016 1,601,000 1,932,567 Newmont Mining Corp. cv. company guaranty sr. unsub. notes 1 5/8s, 2017 4,900,000 6,749,750 Steel Dynamics, Inc. cv. sr. notes 5 1/8s, 2014 4,260,000 5,026,800 U.S. Steel Corp. cv. sr. unsec. notes 4s, 2014 5,475,000 7,829,250 USEC, Inc. cv. sr. unsec. notes 3s, 2014 2,000,000 1,432,500 Oil and gas (1.8%) Chesapeake Energy Corp. cv. sr. unsec. notes company guaranty 2 1/4s, 2038 4,550,000 4,237,188 Endeavour International Corp. 144A cv. company guaranty sr. unsec. notes 5 1/2s, 2016 3,768,000 3,631,410 St. Mary Land & Exploration Co. cv. sr. unsec. notes 3 1/2s, 2027 4,055,000 5,803,719 Pharmaceuticals (2.0%) Akorn, Inc. 144A cv. sr. notes 3 1/2s, 2016 3,208,000 3,456,620 Endo Pharmaceuticals Holdings, Inc. cv. sr. unsec. sub. notes 1 3/4s, 2015 3,910,000 5,361,588 Teva Pharmaceutical Finance, LLC cv. company guaranty sr. unsec. debs Ser. C, 1/4s, 2026 (Israel) 5,400,000 5,899,500 Real estate (1.9%) Digital Realty Trust LP 144A cv. sr. unsec. notes 5 1/2s, 2029 (R) 2,950,000 4,432,375 iStar Financial, Inc. cv. sr. unsec. unsub. notes FRN 0.746s, 2012 (R) 5,450,000 5,003,645 Morgans Hotel Group Co. cv. sr. sub. notes 2 3/8s, 2014 5,145,000 4,469,719 Retail (1.4%) Iconix Brand Group, Inc. 144A cv. sr. unsec. sub. notes 2 1/2s, 2016 6,038,000 6,264,425 Sonic Automotive, Inc. cv. sr. unsec. notes 5s, 2029 3,045,000 4,171,650 Semiconductor (3.0%) Lam Research Corp. 144A cv. sr. unsec. notes 1 1/4s, 2018 5,888,000 5,645,120 Linear Technology Corp. cv. sr. unsec. unsub. notes Ser. A, 3s, 2027 7,615,000 7,900,563 Novellus Systems, Inc. 144A cv. sr. notes 2 5/8s, 2041 5,460,000 5,222,490 Photronics, Inc. 144A cv. sr. notes 3 1/4s, 2016 3,169,000 3,340,126 Shipping (0.4%) Genco Shipping & Trading, Ltd. cv. sr. unsec. notes 5s, 2015 4,400,000 3,113,000 Software (3.0%) Microsoft Corp. 144A cv. sr. unsec. notes zero %, 2013 3,961,000 4,094,684 Safeguard Scientifics, Inc. cv. sr. unsec. sub. notes 10 1/8s, 2014 8,600,000 12,297,991 SYNNEX Corp. cv. sr. notes 4s, 2018 4,925,000 5,596,031 Technology (1.5%) CACI International, Inc. cv. sr. unsec. sub. notes 2 1/8s, 2014 2,100,000 2,535,750 CACI International, Inc. 144A cv. sr. unsec. sub. notes 2 1/8s, 2014 1,585,000 1,913,888 ON Semiconductor Corp. cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 785,000 870,369 ON Semiconductor Corp. 144A cv. company guaranty sr. unsec. sub. notes 2 5/8s, 2026 5,300,000 5,876,375 Technology services (1.7%) CSG Systems International, Inc. 144A cv. sr. unsec. sub. notes 3s, 2017 3,138,000 3,126,233 DST Systems, Inc. cv. sr. unsec. unsub. bonds FRB Ser. C, 4 1/8s, 2023 4,565,000 5,432,350 Salesforce.com, Inc. cv. sr. unsec. unsub. notes 3/4s, 2015 2,100,000 3,714,375 Telecommunications (3.4%) Equinix, Inc. cv. sr. unsec. sub. notes 4 3/4s, 2016 7,060,000 10,210,525 Level 3 Communications, Inc. cv. sr. unsec. unsub. notes 6 1/2s, 2016 3,235,000 6,239,506 SBA Communications Corp. cv. sr. unsec. notes 1 7/8s, 2013 8,120,000 8,891,400 Telephone (0.8%) Leap Wireless International, Inc. cv. sr. unsec. notes 4 1/2s, 2014 6,255,000 5,942,250 Trucks and parts (0.8%) Meritor, Inc. cv. company guaranty sr. unsec. notes stepped-coupon 4 5/8s (zero %, 3/1/16) 2026 (STP) 6,095,000 6,110,238 Total convertible bonds and notes (cost $463,783,688) CONVERTIBLE PREFERRED STOCKS (24.9%) (a) Shares Value Automotive (1.1%) General Motors Co. Ser. B, $2.375 cv. pfd. 184,725 $8,555,077 Banking (4.5%) Bank of America Corp. Ser. L, 7.25% cv. pfd. 8,520 8,285,700 Citigroup, Inc. $7.50 cv. pfd. 105,555 11,837,991 Huntington Bancshares Ser. A, 8.50% cv. pfd. 3,480 3,967,200 Wells Fargo & Co. Ser. L, 7.50% cv. pfd. 8,875 9,397,649 Communications equipment (0.8%) Lucent Technologies Capital Trust I 7.75% cv. pfd. 6,505 6,350,506 Consumer (1.0%) Stanley Black & Decker, Inc. $4.75 cv. pfd. 64,486 7,311,100 Electric utilities (2.5%) Great Plains Energy, Inc. $6.00 cv. pfd. 134,787 8,595,367 PPL Corp. $4.75 cv. pfd. 23,164 1,310,619 PPL Corp. $4.375 cv. pfd. 150,271 8,251,381 Financial (1.0%) AMG Capital Trust II $2.575 cv. pfd. 171,955 7,329,582 Food (0.6%) Bunge, Ltd. $4.875 cv. pfd. 43,885 4,404,957 Insurance (3.1%) Assured Guaranty, Ltd. $4.25 cv. pfd. (Bermuda) 62,685 3,711,579 Hartford Financial Services Group, Inc. (The) $1.182 cv. pfd. (S) 162,848 3,928,708 MetLife, Inc. $3.75 cv. pfd. 119,838 9,340,174 XL Group PLC $2.688 cv. pfd. 214,410 5,827,664 Media (2.4%) Interpublic Group of Cos, Inc. (The) Ser. B, 5.25% cv. pfd. 8,165 8,777,375 Nielsen Holdings NV $3.125 cv. pfd. 147,150 8,709,441 Metals (1.0%) Vale Capital II $3.375 cv. pfd. (Cayman Islands) 81,200 7,257,250 Natural gas utilities (—%) El Paso Energy Capital Trust I $2.375 cv. pfd. 6,056 276,305 Oil and gas (2.2%) Apache Corp. Ser. D, $3.00 cv. pfd. 172,936 11,262,457 Chesapeake Energy Corp. 144A 5.75% cv. pfd. 3,694 5,097,720 Real estate (2.8%) Alexandria Real Estate Equities, Inc. Ser. D, $1.75 cv. pfd. 170,550 4,580,973 Entertainment Properties Trust Ser. C, $1.438 cum. cv. pfd. 388,350 7,767,000 Health Care REIT, Inc. Ser. I, $3.25 cv. pfd. 160,935 8,318,328 Shipping (0.5%) Swift Mandatory Common Exchange Security Trust 144A 6.00% cv. pfd. 319,935 3,655,641 Technology services (0.4%) Unisys Corp. Ser. A, 6.25% cv. pfd. 39,451 2,672,805 Telecommunications (1.0%) Crown Castle International Corp. $3.125 cum. cv. pfd. 126,241 7,685,552 Total convertible preferred stocks (cost $174,278,882) COMMON STOCKS (3.1%) (a) Shares Value Bed Bath & Beyond, Inc. (NON) 64,090 $3,748,624 Brazil Ethanol, Inc. 144A (Unit) (NON) 312,500 31,250 Comcast Corp. Class A 158,280 3,801,886 Dendreon Corp. (NON) 15,400 568,260 Hess Corp. 27,030 1,853,177 National Oilwell Varco, Inc. 45,930 3,700,580 Newfield Exploration Co. (NON) 28,790 1,941,022 NII Holdings, Inc. (NON) 78,000 3,303,300 Wells Fargo & Co. 136,840 3,823,310 Total common stocks (cost $22,565,886) CORPORATE BONDS AND NOTES (1.4%) (a) Principal amount Value Affinion Group Holdings, Inc. 144A company guaranty sr. notes 11 5/8s, 2015 $1,346,000 $1,349,365 Affinion Group, Inc. company guaranty sr. unsec. sub. notes 11 1/2s, 2015 179,000 183,923 Clearwire Communications, LLC/Clearwire Finance, Inc. 144A company guaranty sr. notes 12s, 2015 1,290,000 1,317,413 Intelsat Luxembourg SA company guaranty sr. unsec. notes 11 1/4s, 2017 (Luxembourg) 1,265,000 1,353,550 Jazz Technologies, Inc. company guaranty sr. unsec. notes 8s, 2015 (F) 2,857,000 2,814,145 Provident Funding Associates LP/PFG Finance Corp. 144A sr. notes 10 1/8s, 2019 1,840,000 1,874,500 Surgical Care Affiliates, Inc. 144A sr. sub. notes 10s, 2017 1,320,000 1,353,000 Total corporate bonds and notes (cost $9,805,894) WARRANTS (—%) (a) (NON) Expiration date Strike Price Warrants Value Tower Semiconductor, Ltd. 144A (Israel) (F) 6/30/15 $0.01 1,085,630 $260,551 Total warrants (cost $217,126) SHORT-TERM INVESTMENTS (2.3%) (a) Shares Value Putnam Cash Collateral Pool, LLC 0.17% (d) 3,530,800 $3,530,800 Putnam Money Market Liquidity Fund 0.05% (e) 13,504,474 13,504,474 Total short-term investments (cost $17,035,274) TOTAL INVESTMENTS Total investments (cost $687,686,750) (b) Key to holding's abbreviations FRB Floating Rate Bonds FRN Floating Rate Notes Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from November 1, 2010 through July 31, 2011 (the reporting period). (a) Percentages indicated are based on net assets of $739,740,251. (b) The aggregate identified cost on a tax basis is $687,744,791, resulting in gross unrealized appreciation and depreciation of $75,996,395 and $25,423,673, respectively, or net unrealized appreciation of $50,572,722. (NON) Non-income-producing security. (STP) The interest rate and date shown parenthetically represent the new interest rate to be paid and the date the fund will begin accruing interest at this rate. (d) The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $3,465,280. The fund received cash collateral of $3,530,800 which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Investment Management, LLC (Putnam Management), the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged by Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close fo the reporting period. (e) The fund invested in Putnam Money Market Liquidity Fund, an open-end management investment company managed by Putnam Management. Investments in Putnam Money Market Liquidity Fund are valued at its closing net asset value each business day. Income distributions earned by the fund are recorded as interest income and totaled $10,473 for the reporting period. During the reporting period, cost of purchases and proceeds of sales of investments in Putnam Money Market Liquidity Fund aggregated $228,625,600 and $216,952,335, respectively. Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. (F) Is valued at fair value following procedures approved by the Trustees. Securities may be classified as Level 2 or Level 3 for Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures (ASC 820) based on the securities' valuation inputs. (R) Real Estate Investment Trust. (S) Security on loan, in part or in entirety, at the close of the reporting period. Debt obligations are considered secured unless otherwise indicated. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. The rates shown on FRB and FRN are the current interest rates at the close of the reporting period. The dates shown on debt obligations are the original maturity dates. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported— as in the case of some securities traded over-the-counter— a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Market quotations are not considered to be readily available for certain debt obligations and other investments; such investments are valued on the basis of valuations furnished by an independent pricing service approved by the Trustees or dealers selected by Putnam Management. Such services or dealers determine valuations for normal institutional-size trading units of such securities using methods based on market transactions for comparable securities and various relationships, generally recognized by institutional traders, between securities (which considers such factors as security prices, yields, maturities and ratings). These securities will generally be categorized as Level 2. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which will generally represent a transfer from a Level 1 to a Level 2 security, will be classified as Level 2. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1 – Valuations based on quoted prices for identical securities in active markets. Level 2 – Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3 – Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Communication services $7,105,186 $— $— Consumer cyclicals 3,748,624 — — Energy 7,494,779 31,250 — Financials 3,823,310 — — Health care 568,260 — — Total common stocks — Convertible bonds and notes — 503,538,282 — Convertible preferred stocks — 184,466,101 — Corporate bonds and notes — 7,431,751 2,814,145 Warrants — — 260,551 Short-term investments 13,504,474 3,530,800 — Totals by level At the start and/or close of the reporting period, Level 3 investments in securities were not considered a significant portion of the fund's portfolio. Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Equity contracts $260,551 $— Total $— For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: During the period, State Street Bank and Trust Company, which provides certain administrative, pricing and bookkeeping services for the Putnam funds pursuant to an agreement with Putnam Investment Management, LLC, began utilizing different accounting systems and systems support in providing services for the fund. Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Convertible Securities Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: September 29, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: September 29, 2011 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: September 29, 2011
